DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Regarding claim 6, line 2, “adjusted” should be changed to --is adjusted--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0125085 A1) (hereinafter Wu) in view of Lee et al. (US 2019/0229379 A1) (hereinafter Lee).
Regarding claim 1, Wu teaches a test device capable of calibrating a test equipment which is used to test a waterproof level of an electronic apparatus [test device 1 capable of calibrating waterproof test equipment] (Para [0023], see Abstract), comprising: at least two plates stacked together [10 and 21 or 10 and 22], in corresponding positions of which holes are formed [apertures 12 and water outlets 31]; 
Wu fails to teach wherein the at least one layer of waterproof element is a layer of waterproof mesh. Lee teaches the usage of waterproof meshes in electronic devices for preventing unwanted substances from passing through (Para [0050]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wu with Lee such that the waterproof element is a waterproof mesh for the predictable result of preventing water from passing through the waterproof layer.
Regarding claim 7, Wu in view of Lee as applied to claim 1 above teaches the claimed invention, in addition to wherein the waterproof level is a water leakage value [pressure indicative of a water leakage value] (Wu Para [0028], see Fig. 6).

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee, as applied to claim 1 above, and further in view of Fukushima et al. (US 2021/0067851 A1) (hereinafter Fukushima).
	Regarding claim 2, Wu in view of Lee as applied to claim 1 above teaches the claimed invention, except for wherein the plates are metal plates. Fukushima teaches the usage of metal plates for supporting a waterproof member in an electronic device (Para [0044], see Figs. 1-6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Wu in view of Lee with Fukushima such that the plates are metal plates in order to securely support the waterproof mesh. Additionally, it has been held to be within the general skill of a worker In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 4-6, Wu in view of Lee as applied to claim 1 above teaches the claimed invention, except for wherein the waterproof level of the test device is adjusted by changing at least one of a thickness and material of the waterproof mesh, sizes of the holes, and number of the layers of waterproof meshes and the number of the plates. 
Fukushima teaches adjusting the waterproof level of a waterproof member by changing dimensions/parameters such as thickness [increasing number of layers also increasing thickness], sizes of the holes [area proportion of non-joining region 4], and number of plates (Para [0040-0041], see Figs. 1-6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Wu in view of Lee with Fukushima such that the waterproof level of the test device is adjusted by changing at least one of a thickness and material of the waterproof mesh, sizes of the holes, and number of the layers of waterproof meshes and the number of plates, in order to test varying levels of waterproofness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee, as applied to claim 1 above, and further in view of Cardinali et al. (US 2016/0378142 A1) (hereinafter Cardinali).
Regarding claim 3, Wu in view of the Lee as applied to claim 1 above teaches the claimed invention, except for wherein the waterproof mesh is sealed between the two adjacent plates by using silicone. Cardinali teaches the usage of compressible .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the method steps of utilizing the test device according to claim 1 for calibrating a test equipment under calibration, in combination with the rest of the limitations found in the claim.
Regarding claim 9, it is dependent on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861